Exhibit 10.2

 

 

Origo Acquisition Corporation

708 Third Avenue

New York, New York 10017

 

February 22, 2017

 

 

Aina Le’a, Inc.

Suite 2617, 69-201 Waikoloa Beach Drive

Waikoloa, Hawaii 96738

 

 

Ladies and Gentlemen:

 

We note Aina Le’a, Inc. (“Aina Le’a”) yesterday filed with the Securities and
Exchange Commission its Current Report on Form 10-Q for the quarter ended
December 31, 2016 (the “10-Q”). We further note that Aina Le’a included in Note
10 to the financial statements (“Footnote 10”) for the quarter ended December
31, 2016 filed with the 10-Q an inaccurate statement concerning the Termination
Letter (the “Termination Letter”), dated February 17, 2017, sent by Origo
Acquisition Corporation (the “Company”) to Aina Le’a terminating, effective
immediately, the Merger Agreement (the “Merger Agreement”), dated December 19,
2016, by and among the Company, Aina Le’a and Aina Le’a Merger Sub, Inc., a
wholly-owned subsidiary of Aina Le’a (“Merger Sub”). The Company indicated that
the Termination Letter was effective immediately pursuant to (1) Sections 8.1(e)
of the Merger Agreement because Aina Le’a breached the covenant contained in
Section 5.7 of the Merger Agreement and (2) pursuant to Section 8.1(f) because
there has been a Material Adverse Effect on Aina Le’a which is uncured and
continuing. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Merger Agreement.

 

Based on information contained in the Form 10-Q, the Company hereby supplements
the Termination Letter and provides notice that the Company believes that
information contained in Footnote 10 further demonstrates there has been a
Material Adverse Effect on Aina Le’a, which is uncured and continuing. The
Termination Letter, as supplemented by this letter, is a notice of termination
of the Merger Agreement effective as of the date of the Termination Letter.

 

 

 

 

ORIGO ACQUISITION CORPORATION

 

 

 

By: /s/ Edward J. Fred

Name: Edward J. Fred

Title: Chief Executive Officer and President

 

 

 

 

 

 